            Case 4:18-cv-00111-CDL Document 28 Filed 10/16/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

RALF OLAH,

                               Plaintiff,
                                                          CIVIL ACTION FILE NO.
v.
                                                          4:18-cv-00111-CDL
O’REILLY AUTOMOTIVE STORES, INC.
d/b/a O’REILLY AUTO PARTS,

                               Defendant.


                CONSENT MOTION TO EXTEND PRETRIAL DEADLINES

       Plaintiff Ralf Olah (“Olah” or “Plaintiff”) and Defendant O’Reilly Automotive Stores,

Inc. (“O’Reilly” or “Defendant”), (the “parties” collectively), move to extend the existing

pretrial deadlines in this case as follows:

       1.       On September 16, 2019, the Court ruled on Defendant’s Motion for Summary

Judgment. [Dkt. 27-0]. Pursuant to the parties’ scheduling and discovery order [Dkt. 7], a joint

proposed pretrial order is due October 16, 2019 (thirty days after adjudication of summary

judgment motions).

       2.       The parties are currently engaging in settlement discussions in an attempt to

resolve this matter prior to trial, and would like additional time to see if a settlement agreement

can be reached. Further, the travel schedules and other commitments of both parties’ counsel

over the next two months, including an extended personal leave the first two weeks of December

by Plaintiff’s counsel, will prevent them from having adequate time to prepare for trial in the

event settlement negotiations are unsuccessful.
            Case 4:18-cv-00111-CDL Document 28 Filed 10/16/19 Page 2 of 3



       3.       The parties therefore respectfully request that the deadline for filing the pretrial

order be extended through and including January 7, 2020, and propose a trial date in early

February, 2020. All other pretrial deadlines shall be extended accordingly per the Local Rules. A

proposed order is attached hereto for the Court’s convenience.

       Respectfully submitted this 16th day of October, 2019.



The Roper Law Firm                                   HAWKINS PARNELL & YOUNG, LLP

/s/ John W. Roper                                    /s/ Ronald G. Polly, Jr.
John W. Roper                                        Ronald G. Polly, Jr.
Georgia Bar No: 614159                               Georgia Bar No. 583264
233 12th Street, Suite 602                           rpolly@hpylaw.com
Columbus, Georgia 31901                              Parsa Fattahi
(706) 596-5353                                       Georgia Bar No. 154232
Fax: (706) 596-5383                                  pfattahi@hpylaw.com
johnroper@roperlaw.com                               303 Peachtree Street, NE
                                                     Suite 4000
                                                     Atlanta, Georgia 30308
Attorney for Plaintiff Ralf Olah                     Telephone: (404) 614-7400
                                                     Facsimile: (404) 614-7500

                                                     Attorneys for Defendant O’Reilly Automotive
                                                     Stores, Inc.




                                                 2
            Case 4:18-cv-00111-CDL Document 28 Filed 10/16/19 Page 3 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

RALF OLAH,

                               Plaintiff,
                                                          CIVIL ACTION FILE NO.
v.
                                                          4:18-cv-00111-CDL
O’REILLY AUTOMOTIVE STORES, INC.
d/b/a O’REILLY AUTO PARTS,

                               Defendant.


                                 CERTIFICATE OF SERVICE

          This is to certify that I have this day electronically filed the foregoing JOINT MOTION

TO EXTEND PRETRIAL DEADLINES with the Clerk of the Court using the CM/ECF system

which will automatically send email notification of such filing to the following attorney of

record:

                                          John W. Roper
                                     THE ROPER LAW FIRM
                                     233 12th Street, Suite 602
                                     Columbus, Georgia 31901
                                     johnroper@roperlaw.com

Dated: October 16, 2019.


                                              /s/ Ronald G. Polly, Jr.
                                              Ronald G. Polly, Jr.
                                              Georgia Bar No. 583264




iManage 12760686v.1
